                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

DAVID LAMONT CONLEY III                                                    PLAINTIFF
ADC #101068

V.                No. 1:18CV00058-JM-JTR

KEITH DAY JEROME, Chief of Security;
and STEPHEN WILLIAMS, Warden,
North Central Unit                                          DEFENDANTS



                                            JUDGMENT

       Consistent with the Order entered separately today, this case is dismissed without

prejudice.

       Dated this 18th day of June, 2019.



                                                  ____________________________________
                                                   UNITED STATES DISTRICT JUDGE
